1
2                                                                 JS-6
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     THE EXPORT-IMPORT BANK OF              Case No. 2:16-cv-02056-MWF-JPR
12   KOREA, an agency or instrumentality of
     the Republic of Korea,                 ORDER PURSUANT TO
13                                          STIPULATION AND JOINT
14                   Plaintiff,             REQUEST
15             v.
16                                            Judge: Hon. Michael W. Fitzgerald
     ASI CORPORATION, a Delaware
17   corporation; ASI COMPUTER
     TECHNOLOGIES, INC., a California
18   corporation; BILL CHEN, an individual;
19   HENRY CHEN a/k/a HUNG CHEN, an
     individual; FRANCES CHOU a/k/a MEI
20   LING CHOU a/k/a FRANCES
21   MEILING CHOU, an individual;
     CHRISTINE LIANG a/k/a CHRISTINE
22   LI-YIN LIANG a/k/a LI YIN CHU, an
23   individual,
24                        Defendants.
25
26
27
28

     AMERICAS 98698025                                                       ORDER
1              Pursuant to the stipulation and joint request of plaintiff The Export-Import
2    Bank of Korea (“KEXIM”) and defendants ASI Computer Technologies, Inc.
3    (“ASI”) and Christine Liang, the Court hereby orders:
4              1.        This action is dismissed with prejudice as to defendants ASI and
5              Christine Liang.
6              2.        This dismissal does not affect the rights or claims of KEXIM against
7              defendants Henry Chen or Frances Chou.
8              3.        Each party will bear its own costs and attorney fees.
9
10   IT IS SO ORDERED.
11
12
     Dated: February 26, 2019
13
                                                              Hon. Michael W. Fitzgerald
14                                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -1-
     AMERICAS 98698025                                                           [PROPOSED] ORDER
